Citation Nr: 0818892	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-24 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
malunion, status post fracture of the proximal ulna with 
limitation and pain on motion (major).

2.  Entitlement to a rating in excess of 30 percent for left 
ulnar nerve entrapment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in January 2008.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Associated with the claims file is a December 2007 statement 
from the veteran's work supervisor wherein the author wrote 
that the veteran's handwriting skills were getting worse.  

The veteran testified before the undersigned in January 2008 
that his left arm disability was not static but changed 
throughout the day, becoming more painful as the day 
progresses.  He also experienced muscle spasms as well as 
numbness and tingling.  He opined that the disability had 
increased significantly in the last five years.  He was in 
danger of losing his job due to problems with his writing.  
His two fingers were starting to stick together.  His grip 
strength was reduced compared to the past.  He reportedly 
missed four or five days of work per year due to problems 
with left elbow.  

In January 2008, a private physician wrote that the veteran 
had progressive medical problems involving arthritic 
complaints and increased problems with the left arm.  The 
physician noted the veteran had partial radial nerve palsy 
and ulnar nerve paresthesia which were getting worse.  The 
combination of the nerve problems and the arthritis was 
producing problems with the veteran's fine manipulations of 
the hands and he had almost no sensation.  

At the January 2008 hearing, the veteran's representative 
requested that, at a minimum, the case be remanded for a new 
VA examination to be conducted to determine the range of 
motion of the left elbow.  

The last time the veteran's left elbow disability was 
evaluated for compensation and pension purposes was in July 
2005.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95.  Thus, based 
on the veteran's hearing testimony and the letters from the 
private physician and the veteran's work supervisor, the 
Board finds that a new VA examination is necessary to 
determine the extent of the veteran's current left elbow 
disability.   

With regard to claims for increased ratings, the Board notes 
that section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  On remand, additional notice should be sent 
to the veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Notice should be sent in accordance 
with Vazquez-Flores v. Peake.  The notice 
should inform the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities on appeal and the effect 
that worsening has on the claimant's 
employment and daily life.  In addition, 
the veteran should be provided with 
notice of the potentially applicable 
diagnostic criteria for the disabilities 
on appeal which include Diagnostic Codes 
5205-5213 and 8515.     

2.  The veteran should be scheduled for 
an appropriate VA examination or 
examinations for the purpose of 
evaluating the current severity of his 
service-connected residuals of a fracture 
of the left elbow.  The claims file 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical and special test findings should 
be clearly reported.  Range of motion 
should be reported along with the point 
(if any, in degrees) where motion is 
limited by pain.  Specifically, the 
examiner should be asked the following 
questions:

a.  What is the veteran's range of motion 
of the left elbow for flexion and 
extension?

b.  Does the veteran have any loss of or 
limitation of supination or pronation of 
the left forearm, and, if so, what is the 
degree of such loss or limitation?

c.  Does the veteran have ankylosis of 
the left elbow?

d.  Does the veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

e.  Does the veteran have an ununited 
fracture of the head of the radius?

f.  Does the veteran have either malunion 
or nonunion of the radius or ulna?

The examiner should also be asked to 
determine whether there are any symptoms 
that additionally limit the range of 
motion and function of the left elbow.  
The examiner should answer the following 
questions:

g.  Does the veteran's left elbow exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups or 
when the left elbow is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

i.  With regard to the impairment of the 
median nerve, the examiner should answer 
the following: determine if the hand is 
inclined to the ulnar side and if the 
index and middle fingers are more 
extended than normally, describe any 
atrophy of the muscles of the thenar 
eminence, whether the thumb is in the 
plane of the hand (ape hand); whether 
pronation is incomplete and defective, 
any absence of flexion of index finger 
and feeble flexion of middle finger.  It 
should be noted if the veteran cannot 
make a fist; if the index and middle 
fingers remain extended; whether the 
veteran can flex the distal phalanx of 
thumb, if there is defective opposition 
and abduction of the thumb at right 
angles to the palm; whether flexion of 
the wrist is weakened; and whether there 
is pain with trophic disturbances.  The 
physician should note whether nerve 
involvement is wholly sensory.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claims.  If the veteran's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  

The case should then be returned to the 
Board for appropriate appellate 
consideration, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

